Citation Nr: 1449824	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for recalcitrant lateral epicondylitis, right, post-operative with residuals (right elbow disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to November 1987, September 1990 to May 1991, and from October 2003 to March 2005.  He also served in the Army National Guard, including a period of active duty for training (ACDUTRA) from December 1, 2008, through February 10, 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Specifically, on appeal are a January 2010 rating decision that continued the 20 percent rating for the service-connected right elbow disability; an April 2010 rating decision that denied service connection for diabetes mellitus, type II; and a November 2011 rating decision that denied service connection for a right shoulder disability.

The Board notes that the Veteran was granted a temporary 100 percent rating from April 26, 2013, and a 20 percent rating was again assigned from August 1, 2013.  With the exception of the 100 percent rating for the Veteran's right elbow disability, these ratings did not constitute a grant of the full benefit sought on appeal, and the rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS) paperless claims processing system.

The Board notes that the Veteran asserted during his hearing that he is unable to work as a result of his service-connected right elbow disability.  As the issue of entitlement to a TDIU has been raised in the context of his claim for a higher rating, the Board finds that this matter is part and parcel to the rating claim on appeal; the TDIU claim is therefore before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disability and depression have been raised by the record in a July 2014 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for diabetes mellitus, type II, is decided below.  All other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has diabetes mellitus, type II, was diagnosed during his period of ACDUTRA from December 1, 2008, through February 10, 2009.




CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in or aggravated by a period of ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was diagnosed with diabetes mellitus, type II, during a period of ACDUTRA in the National Guard, and therefore, service connection is warranted.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

The Veteran served on a period of ACDUTRA from December 1, 2008, through February 10, 2009.  Service treatment records for that period show that the Veteran was hospitalized for hyperglycemia and associated symptoms of dizziness and dehydration on January 31, 2009.  He remained hospitalized until February 1, 2009, and was immediately placed on diabetes medication.  Service treatment records also show that it was recommended that he be released from active duty due to new-onset diabetes mellitus, type II.

There is no indication in the evidence of record that the Veteran had a diagnosis of diabetes mellitus, type II, prior to his ACDUTRA.  

Based on the above, the Board finds that the Veteran became disabled due to the disease diabetes mellitus, type II, incurred in the line of duty during his period of ACDUTRA. As such, service connection for diabetes mellitus, type II, is warranted.  

ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

During the July 2014 hearing, the Veteran submitted additional evidence with a waiver of initial consideration by the AOJ.  However, newly submitted evidence does not appear to have been added to the VBMS since the hearing.  As such, the AOJ should ensure that said evidence is obtained from the Veteran and added to the VBMS system.  

Service Connection - Right Shoulder

The Veteran contends that service connection is warranted for a right shoulder disability as it is related to an in-service automobile accident in which he was thrown to the floor of a bed of a truck.  Service treatment records show the Veteran was seen for a right shoulder injury in 1991.

The Veteran was afforded a VA examination in October 2011 in which the examiner noted that with the 1991 in-service injury to the shoulder, he was placed in a sling for three days; there were no other visits for shoulder pain during military service.  The VA examiner stated that as there was only one note from 1991 indicating shoulder pain and no additional notes.  The examiner opined that it was less likely as not that the current shoulder pain was a continuation of shoulder pain from the military.

The VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As such, an addendum opinion should be sought on remand.

Rating - Right Elbow

In testimony before the undersigned VLJ, the Veteran stated that his service-connected right elbow disability caused symptoms to include an inability to perform heavy lifting, no grip strength, the use of a brace, and an inability to continue working as a mechanic or truck driver.  (At this point the Board notes that the AOJ provided notice to the Veteran in October 2014 in regards to a claim for a TDIU.)  

The Veteran also stated in correspondence received in March 2014 that he underwent surgery on his arm on April 26, 2014.   

In light of this evidence suggesting that the Veteran's disability has increased in severity, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his right elbow disability and to address the functional limitations of the disability on his ability to perform occupational tasks.

Moreover, the Board notes that the most recent VA treatment records in the VBMS are dated in October 2013.  To the extent that outstanding records relate to treatment or evaluation for the disabilities on appeal, they may contain evidence pertinent to this appeal and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain and associate with the VBMS all evidence submitted by the Veteran during his July 2014 Travel Board hearing.

2.  Undertake appropriate development to obtain and associate with the VBMS any outstanding medical records pertaining to treatment or examination of the Veteran for the disabilities on appeal, to specifically include any VA treatment records since October 2013.

3.  Forward the electronic claims folder to the VA examiner who conducted the October 2011 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which he or she responds in the affirmative or the negative to the following question:  Is it at least as likely as not that the Veteran's current right shoulder disability originated during active service, ACDUTRA, or is otherwise etiologically related to his active service or ACDUTRA?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the October 2011 examiner is unavailable, the electronic claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected right elbow disability.  The electronic claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected right elbow disability on his ability to perform occupational tasks, including sedentary and physical tasks.  

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The AOJ should ensure that the examiner provides all information required for rating purposes.

5.  Then, adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


